IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50099
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RODERICK DESHON BRYANT,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. MO-98-CR-126-2
                        --------------------
                          October 23, 2000

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Roderick Deshon Bryant appeals the district court’s denial

of his motions to suppress.   Bryant first argues that the

district court erred in denying his motion to suppress the search

of his Holiday Inn suite.   He contends both that Jeffrey Valrey

did not voluntarily consent to a search of the suite and that

Valrey lacked authority over the suite.      The district court’s

holding that Valrey voluntarily consented to a search of the

suite was based on a credibility finding that we will not second-

guess.   See United States v. Garza, 118 F.3d 278, 283 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50099
                                -2-

1997).   Further, the district court did not err in holding that

Valrey had either actual or apparent authority over the suite.

See United States v. Gonzales, 121 F.3d 928, 938 (5th Cir. 1997),

cert. denied, 118 S. Ct. 726, 1084 (1998); United States v.

Richard, 994 F.2d 244, 250 (5th Cir. 1993).

     Bryant also contends that the district court erred in

denying his motion to suppress his statement, as it was the fruit

of his illegal arrest.   Because he is raising this argument for

the first time on appeal, we decline to consider it.   See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999), cert. denied, 120 S. Ct. 982 (2000).   Because Bryant has

failed to demonstrate error on the part of the district court,

the denial of his motions to suppress is AFFIRMED.